      Case: 1:17-cv-00187-MPM-RP Doc #: 43 Filed: 10/24/18 1 of 3 PageID #: 549



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION



TONY ALLEN LOCASTRO                                                                 PLAINTIFF


VS.                                                   CIVIL ACTION NO.: 1:17-CV-187-M-P


WHITE COMMUNICATIONS, LLC                                                         DEFENDANT


                     UNOPPOSED MOTION FOR ADDITIONAL TIME

         Defendant, White Communications, LLC, by and through counsel, moves this Court for

additional time to file a rebuttal to Plaintiff's Response in Opposition to Defendant’s Motion for

Summary Judgment (Doc. 41) and Plaintiff’s Brief in Opposition to Defendant’s Motion for

Summary Judgment (Doc. 42) (collectively “Plaintiff’s Response”), and in support thereof would

show unto the Court the following:

         1.     Defendant filed a Motion for Summary Judgment (Doc. 39) with supporting

memorandum (Doc. 40) on the 4th day of October, 2018. Plaintiff’s Response to the motion was

filed on October 18, 2018, thereby making Defendant’s rebuttal due on October 25, 2018.

         2.     Due to a previously scheduled court appearance, Defendant’s counsel is in need

of additional time within which to complete Defendant’s rebuttal. Therefore, Defendant requests

an additional seven (7) days – up to and including November 1, 2018 – within which to file a

rebuttal to Plaintiff’s Response.

         3.     Counsel for Plaintiff has been contacted and has advised counsel for Defendant

that he has no objection to this motion.




PD.24769380.1
      Case: 1:17-cv-00187-MPM-RP Doc #: 43 Filed: 10/24/18 2 of 3 PageID #: 550



         RESPECTFULLY SUBMITTED, this the 24th day of October, 2018.

                                        PHELPS DUNBAR LLP



                                 BY:    /s/Mark N. Halbert
                                        Mark N. Halbert, MSB #100048
                                        Cynthia T. Lee, MSB#: 105067
                                        One Mississippi Plaza
                                        201 South Spring Street • Seventh Floor
                                        Tupelo, Mississippi 38804
                                        P. O. Box 1220
                                        Tupelo, Mississippi 38802-1220
                                        Telephone: (662) 842-7907
                                        Telecopier: (662) 842-3873
                                        Email: mark.halbert@phelps.com
                                               cynthia.lee@phelps.com

                                        ATTORNEYS FOR DEFENDANT




                                          2
PD.24769380.1
      Case: 1:17-cv-00187-MPM-RP Doc #: 43 Filed: 10/24/18 3 of 3 PageID #: 551



                                CERTIFICATE OF SERVICE

         I, Mark N. Halbert, attorney for Defendant, do hereby certify that I have this date filed

the above and foregoing document using the Court’s electronic filing system (ECF), which sent

notification of same to the following counsel of record for Plaintiff:

         Jim Waide, Esq.
         waide@waidelaw.com
         knd@waidelaw.com
         jwaide@waidelaw.com

         Ron Woodruff, Esq.
         rlw@waidelaw.com
         knd@waidelaw.com
         hfuller@waidelaw.com
         waide@waidelaw.com


         THIS the 24th day of October, 2018.

                                              /s/Mark N. Halbert
                                              Mark N. Halbert




                                                 3
PD.24769380.1
